222 N.W.2d 109 (1974)
192 Neb. 403
STATE of Nebraska, Appellee,
v.
Paul Keith RODMAN, Appellant (two cases).
Nos. 39416 and 39417.
Supreme Court of Nebraska.
October 3, 1974.
*110 T. Clement Gaughan, Public Defender, Richard L. Goos, Chief Deputy Public Defender, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Terry R. Schaaf, Sp. Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
BOSLAUGH, Justice.
The defendant was charged in separate informations with burglaries on May 19, 1973, and August 5, 1973. Upon pleas of guilty he was sentenced to imprisonment for 18 months to 3 years for the burglary on May 19, 1973, and to imprisonment for 1 to 3 years for the burglary on August 5, 1973. The defendant contends the sentences were excessive because they were consecutive and not concurrent.
The maximum sentences which could have been imposed would have been imprisonment for 10 years on each count. § 28-532, R.R.S.1943.
The defendant has one previous conviction for a felony. It was within the discretion of the District Court to direct that the sentences be served consecutively. See, In re Walsh, 37 Neb. 454, 55 N.W. 1075; Culpen v. Hann, 158 Neb. 390, 63 N.W.2d 157. The sentences which were imposed by the trial court were not excessive under the circumstances.
The judgments of the District Court are affirmed.
Affirmed.